Title: General Orders, 6 February 1777
From: Washington, George
To: 



Head-Quarters, Morristown, Feby 6th 1777.



The General is informed, that many frauds and abuses have been committed of late, by sundry Soldiers, who after inlisting in one regiment, and receiving the Bounty allowed by Congress, have deserted, inlisted in others, and received new Bounties, for prevention of such unjust, and infamous practices, commands & strictly enjoins all officers of the Continental Army, to use their utmost endeavours to detect those who shall be guilty of such offences, and them having apprehended, they cause to be forthwith tried by a General Court Martial, that they may be dealt with according to their crimes.
The General thinks proper to declare that this offence is of the most enormous and flagrant nature, and not admitting of the least palliation

or excuse; whosoever are convicted thereof, and sentenced to die, may consider their execution certain and inevitable.
That such impositions may be less practicable every Officer engaged in the recruiting Service, is required to have a peice of blue, red or yellow Ribband or Tape, fixed in the Hat of each soldier recruited, at the time of enlistment; which he shall constantly wear, under pain of receiving 39 Lashes, ’till the Regiment, or Corps to which he belongs is assembled and joins the army.
